FILED
                              NOT FOR PUBLICATION                           SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ISABEL CRISTINA MARMOLEJO-                        No. 08-71790
HERNANDEZ,
                                                  Agency No. A095-685-451
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Isabel Cristina Marmolejo-Hernandez, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) removal order. We

dismiss the petition for review.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to consider Marmolejo-Hernandez’s contention that the

IJ erred and violated due process by not granting a continuance because she failed

to raise this contention to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004) (generally requiring exhaustion of claims before the agency).

      PETITION FOR REVIEW DISMISSED.




                                         2                                   08-71790